Citation Nr: 0126958	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  01-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted that is 
sufficient to re-open the veteran's claim for entitlement to 
service connection for a left ear hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 through 
December 1973.

In October 1977, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico denied the 
veteran's claim for service connection for a left ear hearing 
loss on the basis that a VA audiological examination in July 
1977 showed hearing considered normal for VA purposes.  The 
veteran was notified of this decision, but despite 
appropriate notification, he did not appeal.  In May 1997, a 
rating decision found that new and material evidence 
sufficient to reopen the veteran's claim had not been 
submitted, on the basis of the findings of the July 1977 
audiological examination.  The veteran did not appeal the 
decision.  In April 2000, the veteran again attempted to 
reopen this claim.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the RO 
in San Juan, Puerto Rico, which found that new and material 
evidence sufficient to reopen the veteran's claim for left 
ear hearing loss had not been submitted, and therefore denied 
the claim to reopen.

A review of the record reflects that the issue the RO has 
addressed has only been left ear hearing loss.  However, the 
veteran's service medical records and post-service 
audiological records indicate a bilateral hearing loss.  The 
RO has not adjudicated a claim for right ear hearing loss to 
date.  Therefore, the issue of right ear hearing loss is not 
properly before the Board at this time and is referred to the 
RO for de novo review.


FINDINGS OF FACT

1.  In an October 1977 decision, the RO denied, on the 
merits, the veteran's claim for left ear hearing loss; 
despite appropriate notification, the veteran did not appeal.

2.  The claim was denied in 1977 because the veteran's 
hearing loss was mild and, in effect, did not meet the VA 
criteria for a disability due to impaired hearing.

3.  In May 1997, the RO denied the veteran's request to re-
open his claim for left ear hearing loss because no new and 
material evidence had been submitted; the veteran was 
provided proper notification of this decision, but he did not 
appeal.

4.  In July 2000, the RO again denied the veteran's request 
to re-open his claim for left ear hearing loss because no new 
and material evidence had been submitted.  The veteran 
perfected an appeal of this decision.

5.  The evidence received since the May 1997 Board decision 
is so significant, contributing to a more complete picture of 
the circumstances of the veteran's alleged disability, that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The rating decisions in October 1977 and in May 1997 are 
final.

2.  Since the last final decision of record, new and material 
evidence has been submitted sufficient to reopen a claim for 
service connection for left ear hearing loss.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (a) 
(2001).


REASONS AND BASES

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing the VCAA have recently been promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Although the RO has not yet had the opportunity to review 
this case in accordance with VCAA regulations, because this 
determination is favorable to the veteran, he is not 
prejudiced by the Board's addressing this matter to the 
extent done so herein.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  Disability 
which is proximately due to or the result of a service 
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 C.F.R. § 3.306(a) (2001).

The veteran's service medical records reflect that the 
veteran had a mild hearing loss at the time he entered 
service.  These records show his hearing at enlistment to be 
the following, according to an audiological examination 
conducted in August 1971:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25

30
LEFT
30
25
20

20

Another audiological examination was conducted in March 1973 
and showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25

35
LEFT
25
5
30

25

Audiological examinations were conducted on August 6, 1973, 
August 7, 1973 and on August 8, 1973 respectively.  The 
results were as follows:

August 6, 1973



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30

45
LEFT
20
20
35

30


August 7, 1973



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30

35
LEFT
15
15
30

30

August 8, 1973:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25

40
LEFT
15
20
30

30

On a referral to ENT (Ear, Nose and Throat Clinic) on August 
10, 1973, the examiner reported that three hearings tests 
had been done and ENT was to evaluate the results.  A 
notation on the referral indicated that the veteran served 
as a gunner in service.

The original report of the veteran's physical examination 
for discharge, conducted in November 1973 is also included 
in the evidence of record.  The audiological portion of this 
report shows the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25

45
LEFT
30
25
25

45

The Board is somewhat confused by notations on the first 
page of the report of the veteran's separation physical 
examination.  The separation report seems to have been 
completed in blue and black ink.  On the first page a line, 
in blue ink, runs down the list of items for the examiner to 
check off under the heading "clinical evaluation" 
indicating the veteran tested normal in each category.  In 
the "notes" section, to the right of this list, a blue ink 
mark approximately 4 inches long is in the box, apparently 
supporting the examiner's findings of "normal" regarding 
the veteran's physical condition.  However, there are other 
notations on this page recorded in green ink.  Each item in 
the clinical evaluation section is checked off in green ink.  
In the notes section, words that appear to read "Deaf of 
left ears" is written over the blue ink line.  We suspect 
that this record may have been altered.  In any event, the 
findings of the audiological examination upon separation 
clearly reflect that the veteran was not deaf in the left 
ear, but had hearing and no deafness in the left ear 
although it appears that there was increase in the severity 
of the veteran's hearing loss in the frequency of 4000 hertz 
since his entrance into service.

The veteran was examined for VA purposes in July 1977 in 
connection with his original claim for service connection 
for a hearing loss.  The examiner noted a mild, bilateral 
high frequency hearing loss.  The impression was "Hearing 
for speech is within normal limits, bilaterally, with a mild 
high frequency loss, bilaterally."  The results were as 
follows, with speech discrimination of 100 percent in the 
left ear and 96 percent in the right.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20

35
LEFT
10
10
30

30

The rating board found that the veteran's hearing loss was 
not severe enough to meet VA requirements to constitute a 
hearing loss for purposes of entitlement to service 
connection.  The last final decision of record was based on 
this examination.

In support of his current request to reopen his claim, the 
veteran has submitted medical records from a private 
audiological examination conducted in December 1999 which 
shows bilateral defective hearing that meets the VA 
standards for a hearing loss according to 38 C.F.R. § 3.385 
(2001).  

The applicable law regarding requests to reopen claims 
provides the following:

If new and material evidence is presented 
or secured with respect to a claim that 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991 & Supp. 2001).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (2001) (final emphasis added).   The Board 
notes that 38 C.F.R. § 3.156 has been amended to implement 
the Veterans Claims Assistance Act.  However, 38 C.F.R. 
§ 3.156 (2001), as amended, is applicable to claims to reopen 
received on or after August 29, 2001.  As this claim was 
received in April 2000, the regulation as amended is not 
applicable herein.

The United States Court of Appeals for the Federal Circuit, 
in Hodge v.West, 155 F. 3d 1356 (1998), noted "the 
importance of a complete record for evaluation of a veteran's 
claim" and was concerned that "some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge, 155F. 3d at 1363.

In the instant case, the Board denied the veteran's claim to 
reopen a claim for service connection for left ear hearing 
loss in May 1997; this decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2001).

The evidence of record when the May 1997 rating decision was 
rendered included the veteran's service medical records.  As 
discussed above, these records show that the veteran had a 
mild hearing loss at the time he entered service and that the 
hearing loss increased during service.  The July 1977 
examination report from the VA Medical Center (VAMC) in San 
Juan, Puerto Rico was again reviewed again in connection with 
this claim.  The RO found that no new and material evidence 
had been submitted in support of the veteran's claim.  The 
evidence submitted by the veteran in connection with his 
November 1996 request to reopen was merely cumulative of 
evidence previously submitted.  Therefore, the veteran's 
request to reopen his claim was denied.

In April 2000, the veteran submitted a second request to 
reopen his claim for left ear hearing loss.  In support of 
his request, the veteran provided the results of an 
audiological examination conducted at a private facility in 
December 1999.  The findings of this examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
60
55
55
LEFT
35
55
70
60
60

These results clearly show that the veteran a hearing loss 
that rises to the level of a disability pursuant to VA 
regulations.  See 38 C.F.R. § 3.385 (2001).

In order to reopen a claim for service connection, the 
veteran must bring evidence which "bears directly and 
substantially upon the specific matter under consideration" 
and that is "so significant that it must be considered in 
order to fairly decide the claim".  38 C.F.R. § 3.156(a) 
(2001).  In addition, this evidence should "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability."  See Hodge, at 
1363.

The evidence obtained by the RO and associated with the 
claims file in connection with the veteran's April 2000 
request to re-open his claim consists primarily of a copy of 
a report of an audiological examination conducted in December 
1999.  In July 2000, the RO issued a rating decision that 
denied the veteran's request to re-open his claim because, 
while some of the evidence was new, it was essentially 
duplicative of the evidence previously submitted.

After a thorough review of the file, the Board concludes that 
the report from the private audiological examination 
conducted in December 1999 constitutes new and material 
evidence in that it was not previously of record, it bears 
directly and substantially upon the specific matter under 
consideration, and is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim" because it "contribute[s] to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
disability".  38 C.F.R. § 3.156(a) (2001); Hodge, at 1363.  
The veteran's service medical records indicate that a mild 
hearing loss existed prior to service and he had a mild 
hearing loss at the time of his discharge which was not 
severe enough to constitute a disability for VA purposes.  
Service connection was denied on the basis that the veteran's 
hearing loss was only mild.  However, the new evidence shows 
that the veteran now has a more severe hearing loss that, 
according to the private audiological report, meets VA 
standards.  This new information is material in that it bears 
substantially the specific matter under consideration, i.e., 
the severity of the veteran's hearing loss.  Furthermore, 
this evidence, either by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  Accordingly, this evidence is new and material and 
the veteran's appeal must be granted.


ORDER

The veteran's request to reopen a claim of entitlement to 
service connection for left ear hearing loss is granted.


REMAND

A remand is required for compliance with VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630, et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

The revised statutory duty to assist requires VA to make 
all reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits.  This assistance specifically includes obtaining 
all relevant records, public or private, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion 
where indicated.  38 U.S.C.A. § 5103A (West Supp. 2001).

A review of the claims file reveals that the veteran has 
never been provided with the regulations regarding hearing 
disabilities.  See 38 C.F.R. § 3.385 (2001).  This 
regulation provides the auditory thresholds that must be met 
to establish a VA disability due to impaired hearing.  
Furthermore, the Board finds that an opinion by the 
appropriate VA specialist concerning the nature of the 
veteran's current left ear hearing loss is necessary to 
render a decision in this matter.  The Board finds that 
because defective hearing was shown on the entrance 
examination, the underlying issue is actually whether a 
preexisting disability increased in severity beyond the 
natural progression of the disability, or was aggravated, 
during military service.

Based upon the Veterans Claims Assistance Act and the above 
decision to reopen the veteran's claim, further development 
of evidence is necessary.

Although the delay caused by this REMAND is regrettable, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and implementing regulations 
promulgated on August 29, 2001, are fully 
complied with and satisfied.

2.  The RO should furnish the veteran with 
the regulations governing claims for 
service connection for hearing loss, 
including 38 C.F.R. § 3.385.  The veteran 
should be informed of the type of evidence 
that would establish a nexus between his 
hearing loss and his period of service.  
For example, although medical evidence is 
preferable, the veteran could submit lay 
statements from family members and friends 
who observed the deterioration of his 
hearing during service and since his 
discharge from service.

3.  The veteran should be accorded an 
audiological examination to determine the 
nature and severity of his hearing loss.  
These results should be associated with 
the claims folder.

4.  If a current hearing loss is shown 
that meets VA standards for a disability 
under the provisions of 38 C.F.R. § 3.385, 
the RO should forward the veteran's 
claims, with the results of the latest 
audiological examination, to an 
appropriate VA hearing specialist to 
review the record and render an opinion.

Because the service medical records 
establish that a mild hearing impairment 
existed prior to service, a medical 
opinion should be rendered as to whether 
(1) the defective hearing shown on the 
enlistment examination increased in 
severity during service, and, if so, (2) 
whether such increase was beyond the 
natural progression of the disorder.

The specialist may wish to consider 
that the veteran was in the artillery and 
claims exposure to gunfire or explosions 
during service that impacted his hearing.

All clinical findings and reasoning, 
which form the basis of the opinion 
requested, should be clearly set forth.  
The entire claims folder and a copy of 
this remand must be made available to the 
specialist, in order that he or she may 
fully review the veteran's service and 
medical history - particularly the reports 
from his entrance physical examination, 
his separation physical examination, his 
inservice audiological examinations in on 
three consecutive days in August 1973, his 
VA audiological examinations in July 1977 
and in July 1996, the private audiological 
examination in December 1999, and the 
results of the audiological examination 
conducted as a result of this remand.  A 
notation to the effect that this record 
review took place should be included in 
the opinion.

The Board notes that the opinion 
should address the veteran's bilateral 
hearing impairment, considering the 
questions raised above as to increase in 
severity during service and whether any 
increase was beyond the natural 
progression of the disease with respect to 
both ears.

5.  When the foregoing development actions 
are complete, the RO should then enter its 
determination as to whether service 
connection for the left ear hearing loss 
is warranted.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.

The RO is reminded that the veteran has 
not filed a specific claim for right ear 
hearing loss, therefore no final decision 
has been rendered on this issue.  The RO 
should review the claim for right ear 
hearing loss on a de novo basis and issue 
a rating decision regarding this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



